Citation Nr: 0821380	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral hearing loss disability; and, if 
so, whether service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus; and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and wife
ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel.


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision, which, in 
pertinent part, denied the veteran's claims for service 
connection for amblyopia and soft tissue sarcoma, and 
reopened his claims for service connection for a bilateral 
hearing loss disability and tinnitus and denied them on the 
merits.

Regardless of the RO's decision to reopen the veteran's 
claims for service connection for a hearing loss disability 
and tinnitus, the Board is nevertheless required to address 
the issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  In this case, 
following an unappealed October 1998 RO decision that denied 
the veteran's claims based on a lack of evidence showing that 
he manifested the claimed disabilities during service, 
additional evidence has been associated with the claims file, 
including lay statements showing that the veteran had hearing 
loss upon his return from Vietnam and a March 2006 VA 
audiological examination showing a possible nexus to service.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.)  Thus, the Board finds that 
sufficient new and material evidence has been submitted to 
reopen the veteran's claims for hearing loss disability and 
tinnitus.

Prior to certification of the current appeal, additional 
evidence that was not considered by the RO, consisting of 
several lay statements, was received by the Board.  However, 
insofar as these statements show the veteran to have 
undergone acoustic trauma during combat, this additional 
evidence is essentially duplicative of evidence already 
considered by the RO.  The Board may proceed.  See 38 C.F.R. 
§ 20.1304.  

In February 2008, the veteran testified at a Travel Board 
hearing before the undersigned.  A transcript has been 
associated with the file.  At that hearing, the veteran 
withdrew the appeals regarding service connection for 
amblyopia and soft tissue sarcoma.  Thus, the only issues 
currently on appeal are service connection for bilateral 
hearing loss disability and service connection for tinnitus.


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the evidence 
of record is at least in equipoise as to whether the 
veteran's bilateral hearing loss disability is attributable 
to in-service acoustic trauma, to include combat noise 
exposure.

2.  Giving the veteran the benefit of the doubt, the evidence 
of record is at least in equipoise as to whether the 
veteran's tinnitus is attributable to in-service acoustic 
trauma, to include combat noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claims for service connection for hearing loss 
disability and tinnitus have been both reopened and granted, 
as discussed above and below.  As such, the Board finds that 
any error related to the VCAA on those claims is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran contends that he has hearing loss disability and 
tinnitus as a result of combat noise exposure during Vietnam.  
For the reasons that follow, the Board concludes that service 
connection is warranted for both conditions.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, an organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

In general, a grant of service connection requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See 38 C.F.R. § 
3.303; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, a March 2006 VA audiological examination shows 
that the veteran has current diagnoses of bilateral hearing 
loss and tinnitus.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
55
65
LEFT
20
30
30
40
55

Speech audiometry was not performed.  As the evidence shows 
that the veteran has current diagnoses of bilateral hearing 
loss and tinnitus, the Board thus concedes that the veteran 
has met the first element of service connection and now turns 
to the second element of service connection, i.e., whether 
there is evidence of in-service incurrence of the 
disabilities at issue.

To that end, the Board notes that, for injuries or diseases 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service. It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra.  The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).

In this case, the evidence shows that the veteran 
participated in combat in Vietnam, as confirmed by his 
receipt of the Combat Action Ribbon, Purple Heart, and Bronze 
Star with Combat "V."  Furthermore, other evidence of 
record, such as a July 2007 statement from a man who served 
with the veteran in Vietnam, shows that the veteran was 
exposed to acoustic combat trauma in the form of mortars, 
grenades, and continuous rifle fire.  As such, 38 U.S.C.A. § 
1154(b) is for application.  Thus, acoustic trauma is 
consistent with the veteran's service, and the Board finds 
that the second element of service connection has been met.  
The Board now turns to the third element, i.e., whether the 
evidence supports a finding that the veteran's current 
diagnoses of bilateral hearing loss disability and tinnitus 
are related to service.

In that regard, based on the evidence below and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran has fulfilled the third and final element for a 
grant of service connection on both claims.

Although service medical records are negative for any 
complaints, findings, or treatment for hearing loss or 
tinnitus during service, the Board observes both that the 
veteran is competent to report first experiencing hearing 
loss and ringing in his ears both during and ever since 
service, as those conditions are capable of lay observation, 
and that exposure to acoustic trauma is consistent with the 
conditions and hardships of the veteran's service, even 
absent official findings in the service medical records.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 
U.S.C.A. § 1154(b), supra.  Although the report of the 
veteran's July 1969 separation examination reflects a perfect 
15/15 bilaterally on both spoken and whispered voice tests, 
the Board notes that no audiogram was performed in 
association with that examination.

The first showing of hearing loss comes from a September 1997 
statement of his employer's occupational health manager, 
which states that the veteran had been tested and found to 
have a permanent threshold shift in his hearing and advised 
additional precautions.

Other private audiological reports from 1997 also reflect 
that the veteran had a hearing loss disability, although 
these records report the veteran's audiometric scores in 
graph form.  The Board notes that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In a 
handwritten May 1997 examination report, the veteran denied 
experiencing tinnitus.

In May 1998, the veteran submitted statements from his 
childhood friend and a fellow serviceman, both of whom 
indicated that the veteran exhibited noticeable hearing loss 
upon his return from Vietnam in 1969.  Specifically, it was 
stated that people had to speak very loudly in order to be 
heard by him and that the veteran spoke very loudly and kept 
the TV on at high volume.

In March 2006, the veteran was afforded a VA audiological 
examination to determine the etiology of any hearing loss 
disability and tinnitus.  The report of that examination 
notes the veteran's exposure to acoustic trauma during combat 
and periodic post-service noise exposure in the form of 
carpentry and firing ranges (with hearing protection).  The 
report also noted the veteran's complaints of hearing loss 
and persistent tinnitus, which he compared to the sound of 
locusts, and the veteran's contention that the conditions 
were related to service.  Audiological testing was conducted, 
and the examiner diagnosed the veteran with bilateral hearing 
loss disability and tinnitus.  The examiner reviewed the 
veteran's claims folder and stated that "[w]ithout 
audiograms from the time of exit from military service, it is 
not possible to provide an opinion," other than one based on 
pure speculation, as to whether the veteran's hearing loss 
and tinnitus are related to service. 

At his February 2008 Travel Board hearing, the veteran 
testified that he had hearing loss and tinnitus since 
service; further, the veteran's wife of 26 years testified 
that he had demonstrated noticeable hearing loss ever since 
she knew him, but he had been in obvious denial about it.

In sum, the Board finds that the positive and negative 
evidence for service connection for a bilateral hearing loss 
disability and tinnitus is at least in relative equipoise in 
this case.  The evidence against the veteran's claims 
consists of the gap in medical evidence between service 
discharge and the evidence of diagnoses of hearing loss and 
tinnitus; the absence of any complaints or findings of 
hearing loss or tinnitus in the service medical records; 
perfect scores on whispered and spoken voice testing at 
service discharge; the veteran's apparent denial of tinnitus 
in a May 1997 examination report; and some history of post-
service noise exposure in the form of carpentry and firing 
range noise (with hearing protection).  The evidence in favor 
of the veteran's claims consists of a history of extensive 
acoustic trauma from combat; the veteran's competent and 
credible reports of first experiencing hearing loss and 
tinnitus during service; a May 1998 lay statement from the 
veteran's childhood friend, who witnessed the veteran's 
obvious hearing problems upon his return from Vietnam; and a 
March 2006 VA audiological examination, which noted the 
veteran's contentions and found that it was impossible to 
conclude, without resorting to speculation, whether his 
hearing problems were related to service.  Notably, the 
examiner indicated that an etiological opinion was difficult 
to render given the 15/15 notation on separation.  The Board 
notes that it is not the veteran's fault that his hearing 
acuity was not more comprehensively tested at separation.  
The Board finds the veteran's documented combat service, his 
testimony regarding hearing problems in service and 
consistently thereafter, as well as that of his childhood 
friend as persuasive in establishing an inservice injury 
(acoustic trauma from combat) and continuity of 
symptomatology since service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In addition, the VA examiner did not 
discount a relationship between hearing loss and/or tinnitus 
and service but merely indicated an inability to address the 
matter.  The Board finds that the positive and negative 
evidence in this case are reasonably balanced.  Thus, having 
found that the veteran has current diagnoses of hearing loss 
and tinnitus, that there is competent and credible lay 
evidence establishing continuity of symptomatology, the Board 
concludes that service connection for both a bilateral 
hearing loss disability and tinnitus is warranted.

In granting the veteran's claims for service connection, the 
Board has considered and applied the benefit-of-the-doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


